Citation Nr: 1241396	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-14 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability and, if so, whether the claim may be granted.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to October 1986.

This matter comes before the Board of Veterans' (Board) on appeal from November 2007 and January 2010 rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of TDIU was previously before the Board.  The Board denied the TDIU claim in a January 2011 decision.  In December 2011, the Veteran executed VA Form 21-22 appointing R. Chisholm, a private attorney, as his representative and, thereafter, appealed the Board's January 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2012 memorandum decision, the Court vacated and remanded the TDIU issue to the Board for readjudication consistent with the directives contained therein.

In October 2012, the Veteran's attorney submitted additional evidence, a vocational assessment, with a waiver of consideration by the agency of original jurisdiction and a waiver of "any VCAA [Veterans Claims Assistance Act] notice errors."

It is noted that the Veteran perfected an appeal of his back claim in February 2011 and requested a hearing before a member of the Board at the RO.  In April 2011, he withdrew his request for a hearing.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.



FINDINGS OF FACT

1.  Service connection for a back disability was denied in unappealed rating decision issued in January 2003.

2.  The evidence received since the January 2003 rating decision is cumulative or redundant of the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim, and is not sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim for service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist the Veteran

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The RO provided the Veteran with a fully adequate VCAA notice letter dated in December 2009 with regard to reopening the back claim.  The Board notes that this letter informed the Veteran of the respective duties of VA and the Veteran, and it informed the Veteran of the basis for the prior denial along with the meaning of the terms "new" and "material."  The RO provided VCAA notice to the Veteran prior to the rating decision from which the current appeal arises.

The Board also finds the Veteran has been afforded adequate assistance.  All relevant medical records have been obtained and associated with the record to include records from the Social Security Administration (SSA).  Although the Veteran has not been afforded a VA examination and no medical opinion has been obtained in response to the claim to reopen, VA is not obliged to provide an examination or to obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the Board will address the merits of the claim.

II.  Petitions to Reopen a Previously Denied Claim

The Veteran seeks to reopen his previously denied claim for service connection for a back disability.  He avers that the evidence shows this disorder is due to service-connected left knee disability.

A.  Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Factual Background

The Veteran's claim for entitlement to service connection for a back disability was originally denied in a December 1989 rating decision.  The claim was denied because the evidence failed to show a chronic back disability incurred in service or related to service-connected left knee disability.

At that time, the RO considered service treatment records, private medical statements dated in September 1987 and October 1989, report of VA examination dated in January 1989, and statements from the Veteran.  Service treatment records reflect no complaints or findings for abnormal back pathology.  The private medical reports reflect complaints of left knee pain and abnormal pathology of the left knee along with complaints of back pain.  The June 1989 private medical report reflects that "Again we attempted to discuss with him [the Veteran] his back, since he has excellent sensation, excellent reflexes, that his back could be ligamentous sprain and a CT scan would not show anything."  The private medical evidence includes x-ray studies of the left knee but no x-rays for the back.  Report of VA examination dated in January 1989 shows evaluation of the left knee.  In an October 1989 statement, the Veteran reported that a VA doctor had told him his back pain to include arthritis was due to his left knee.

In a January 1997 rating decision, the RO continued the denial of service connection for back disability on direct and secondary basis-noting that the evidence presented did not show that the Veteran's back disorder was related to service or service-connected left knee disability.  The evidence considered included private medical evaluations and reports dated in October 1988, March and June 1996, and June 1996 along with report of VA examination dated in November 1996.

A June 1996 private medical evaluation reflects, while sacking groceries, the Veteran developed low back pain, assessed as low back strain.   The Veteran was advised to obtain physical therapy and an MRI showed degenerative disc disease-most severe at L4-5.

In a June 1996 letter to an attorney for the Veteran, a private physician stated that the Veteran had 20 percent impairment of the body as a whole from his low back.

In an October 1996 statement, the Veteran reported that he has back problems and spasms, which he believes is caused from shifting his weight to the right knee.

Report of VA examination dated in November 1996 reflects complaints of low back pain with radicular symptoms.  X-ray showed minimal degenerative changes of the lumbar spine.  The examiner stated "The lower back pain as assessed by multiple previous physicians is a continual, ongoing problem."

VA treatment records dated in November 1997 reflect complaints of back pain radiating to the left leg, and findings for lumbar radiculopathy with left sided sciatica.

In a January 2003 rating decision, the RO again denied service connection for back disability as new and material evidence had not been presented to reopen the claim.  The RO considered a January 1999 medical report indicating that the Veteran's back disorder became worse in 1999; and letters from a private attorney suggesting that the Veteran injured his back at work in the past.  The RO determined that the evidence presented did not relate any current back disorder to service.

In a January 2010 rating decision, the RO most recently denied service connection for a back disability.  The evidence considered at that time included statements from the Veteran and VA treatment records along with records from the SSA.  The medical evidence shows knee and back complaints, and that the Veteran underwent L4-5 fusion in 2000.  Records from SSA reflect that the Veteran was awarded disability compensation due to "failed back syndrome."  There was no secondary diagnosis.  A letter dated in March 2002 from SSA to a private physician reflects that the Veteran alleged disability since March 2001 due to a back injury.  An SSA medical evaluation dated in February 2002 reflects a longstanding history of severe back pain which was thought to be secondary to spinal stenosis.  VA treatment note dated in October 2008 reflects the Veteran's reported that he thought his knee pain was causing his back to hurt more.

C.  Analysis

Having carefully reviewed the evidence of record, the Board finds that new and material has not been received to reopen the claim for service connection for a back disability, including as secondary to service-connected left knee disability.  At the time of the last denial, there was no competent evidence of a back disorder related to service or service-connected left knee disability.  Although the Veteran is service connected for left knee disability, and asserts a positive etiological relationship between his back and knee conditions, competent evidence linking the Veteran's back disability to either service or his service-connected left knee disability is not shown by the recent evidentiary submissions.  As such, the recent evidentiary submissions do not tend to cure any prior evidentiary defect and, to the extent that they show ongoing complaints and treatment for the back and left knee, are cumulative or redundant of previously considered evidence.

Also, although the lay evidence essentially argues that the Veteran's back disorder is secondary to his service-connected left knee disability, similar evidence was previously of record.  The Veteran's unsubstantiated statements asserting a positive etiological relationship between his service-connected left knee disability and the onset of low back disorder or aggravation thereof is redundant and cumulative of evidence previously considered.

Evidence that tends to confirm a previously established fact is cumulative.  As noted by the Federal Circuit, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Therefore, absent new and material evidence, the petition to reopen must be denied.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See, Shade, supra.


ORDER

New and material evidence not having been received, reopening of the claim for service connection for a back disability is denied.


REMAND

The Veteran seeks a total disability rating based on individual unemployability due to service-connected disability.  He argues that his single service-connected disability of the left knee, currently rated as 60 percent disabling, prevents him from obtaining and retaining substantially gainful employment.

A VA medical opinion dated in June 2007-after physical evaluation of the Veteran's left knee disorder, review of the claims files, and obtaining relevant history-reflects that the Veteran could reasonably be expected to maintain employment that does not require standing or walking.

A private vocational assessment obtained by the Veteran's attorney, dated in October 2012, reflects conversely.  The vocational consultant opined that the Veteran was unemployable due to left knee pain and discomfort, which would impact his regular attendance and punctuality, competitive levels of concentration, persistence, and pace that are essential for substantially gainful employment.  The consultant noted that the Veteran was functionally limited by pain and the need to keep his left knee raised and fully extended and the very limited amount of time he is able to remain awake during the day secondary to pain, fatigue, and the effects of prescribed medications.  The Board observes that the vocational assessment report includes a discussion of the Veteran's educational and personal background, medical history, vocational history, and the Veteran's self-reported functional limitations.  The consultant considered that the Veteran has "severe peripheral neuropathy" with pain of 8/10 of the left lower extremity and his medications (Vicodin 4 times daily and Caramazepine 4-6 times daily) caused him to feel tire, drowsy, an unable to focus on even simple, short-term activities.

Having reviewed the evidence of record, the Board believes that additional development is required.  The recent private vocational assessment suggests that the Veteran's service-connected left knee disorder is worse than shown on VA examination in June 2007-more than 5 years ago.  The Veteran reports an inability to ambulate without severe pain and discomfort, and that he must keep his legs raised/elevated to waist level in order to relieve pain and swelling of the left leg and knee.  Furthermore, the private vocational assessment indicates that the Veteran is functionally limited due to the effects of his pain medication, but he only discusses this in the context of nonservice-connected peripheral neuropathy except in regards to his conclusion that the Veteran is unemployable due to left knee disability.

In order to fairly decide this claim, another VA examination of the left knee is necessary given the evidence suggesting worsening of the disability.  Also, at the same time, a medical opinion should be obtained on whether the Veteran is unable to perform substantially gainful work due to his service-connected left knee disability to include the effects of medication prescribed for his left knee.  The Court has specifically held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the veteran's disability does not prevent performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).
Lastly, a review of the record suggests that the Veteran received counseling through the VA vocational rehabilitation program.  The record shows that copies of counseling records were given to a private attorney working on behalf of the Veteran in connection with his SSA disability claim.  However, the claims files before the Board do not include any vocational rehabilitation file or counseling file.  As such, VA should attempt to locate any records in this regard and associate them with the claims files as they are pertinent to the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding relevant treatment records identified by the Veteran or his attorney to include all VA outpatient treatment records dated since September 2011.  Also, the RO should obtain all records associated with the Veteran's participation in the VA vocational rehabilitation program.  If there is a vocational rehabilitation file and/or counseling file, this should be obtained and associated with the claims files.

2.  A review should be conducted of the Veteran's Virtual VA electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  

3.  Then, the Veteran should be scheduled for a VA examination by a physician with appropriate expertise to ascertain the functional limitations associated with the Veteran's service-connected left knee disorder to include the effect, if any, of medications on his daily functioning.  The examiner should provide an opinion as to whether the Veteran's service-connected left knee disability-to include any medications taken for the left knee-as likely as not precludes him from securing or maintaining substantially gainful employment.  The examination report must include a complete rationale for all opinions and conclusions reached.

4.  The AOJ should readjudicate the Veteran's TDIU claim.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC), which reflects consideration of all additional evidence received.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


